Citation Nr: 1501754	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for the residuals of a bilateral eye injury with evidence of early cataracts, currently assigned a 20 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from December 1965 to September 1967, and from October 1969 to June 1993.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO denied the appellant's claim for an increased evaluation for his eye disability and he has appealed to the Board for review.  Upon perfection of his appeal, the appellant proffered testimony before the undersigned at the RO in August 2010.  A transcript of that hearing has been prepared and been included in the claims folder for review.  

Upon review, it is the determination of the Board that this appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board claiming that his bilateral eye disability has been underrated and asks that a higher disability rating be assigned.  The record reflects that the appellant underwent examinations of his eyes in 2009 and twice again in 2010.  Those records and reports were forwarded to the RO, in conjunction with this claim for an increased evaluation, and upon review, the RO concluded that the evidence did not support a disability evaluation in excess of 20 percent.  Upon notification of that rating action, the appellant appealed to the Board for review.

Since undergoing the eye examinations in 2009 and 2010, the appellant has averred that his service-connected bilateral eye disability has become more disabling.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated June 8, 2011.  Although he has made this assertion, a review of the claims file from the date of the rating action appealed to the present shows that another eye examination has not been accomplished since the appellant submitted his VA Form 9.  

Per the United States Court of Appeals for Veterans Claims, hereinafter the Court, previous pronouncements, an appellant will be entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, the Board finds that a contemporaneous VA examination is necessary to evaluate the current level of severity of the appellant's bilateral eye disability, her lower back condition, and her bilateral hallux valgus.  See also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (stating that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  In other words, such an examination is necessary and needed so that the Board may adequately determine whether an increased rating may be assigned for this disability.  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is remanded for the following actions:

1.  The AMC should contact the Veteran and ask that he identify all sources of medical treatment received with respect to his eyes (check-ups, treatment, etcetera) since January 2009, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

2.  After all of the appellant's available medical records have been obtained and included in the claims folder for review, the AMC should then schedule the appellant for an examination of his eyes by an ophthalmologist.  The examiner should be provided with the appellant's claims folder and a copy of this Remand and should review the appellant's medical history.  Any tests and studies deemed necessary should be accomplished at this time.  

The examiner should describe the type of residuals the appellant may now be suffering from as a result of the injury to both eyes.  The examiner should further discuss whether there has been a decrease in the appellant's bilateral vision since January 2009 and he/she should discuss any effects of vision loss has on the appellant's ability to function.   All findings should be reported in detail.  The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If these matters cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  It is requested that the results of the examination be typed and included in the claims folder for review.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




